[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON COLLATERAL SOURCE
This matter was tried as a negligence case under what is commonly referred to as Tort Reform I.
Before evidence began the plaintiff settled with a defendant (the owner of the shopping center) for the sum of $7,500.00. The instant matter was tried to the jury and they awarded the plaintiff as past economic damages the amount of $4,315.68.
The single issue raised by the plaintiff Olga Peters Admin concerns the claim, she as the defendant is entitled to a Collateral Source credit for the $7,500.00 paid to the plaintiff by another defendant in a companion case arising from the same incident.
The controlling statute on this matter is Conn. Gen. Statutes 52-225 b which provides in pertinent part that a collateral source means any payment made to the claimant "(1) by any person as Compensation for personal injury or wrongful death attributed to the incident going rise to the cause of action".
The court finds that under the law this case was tried CT Page 173 that the defendant Peters has a collateral credit of $7,500.00 due her.
Accordingly the judgment of the plaintiff shall be reduced by the amount of collateral source received.
So Ordered.
WM. J. McGRATH, JUDGE